Dear Mr. Summers:
This office is in receipt of your request for an opinion of the Attorney General on behalf of the Florida Parishes Juvenile Detention Center as well as the members of the Florida Parishes Juvenile Justice Commission in regard to legal representation. You indicate the Florida Parishes Detention Center houses juveniles from a five parish area, which included Livingston, St. Helena, St. Tammany, Tangipahoa and Washington Parishes. During the course of normal operations questions arise which need to be addressed by an attorney. You relate that the District Attorneys where other centers are located function as the legal representative. You state you would like an opinion from this office as to the responsibility of the District Attorney in the parish of residence to provide legal services to a facility such as yours, and what is the scope of the services to be provided.
This office has previously rendered an opinion on this subject to an Assistant District Attorney for the Twenty-First Judicial District and concluded the District Attorney's office does not have a duty to provide legal representation to the Florida Parishes Juvenile Justice District. Atty. Gen. Op. No. 93-764.
As you state the Florida Parishes Juvenile Justice District is created as a political subdivision of the State in R.S. 15:1094, and as a political subdivision this office concluded the District Attorney's office does not have a duty to provide legal representation to a non-state, local political subdivision. Moreover, it was observed that R.S. 15:1094.3 and 1094.4 creates a board of commissioners for the district which has the power to contract for legal service which are necessary or expedient for the conduct of its affairs.
Under R.S. 15:1094.4(A) the Board is authorized to enter contracts for the operation of a juvenile detention facility, and in Paragraph (B) is authorized to make contracts for legal services that are necessary or expedient for the conduct of its affairs. The operation of the detention center is clearly a concern of the Commission.
We hope this sufficiently answers your inquiry.
Sincerely yours,
                           RICHARD P. IEYOUB Attorney General
                           By: _________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR